     Case 4:19-cv-00138-A Document 18 Filed 04/27/20   Page 1 of 12 PageID 142


                    IN THE UNITED STATES DISTRICT COU T
                     FOR THE NORTHERN DISTRICT OF TEX S
                             FORT WORTH DIVISION                     APR 2 7 2020
THOMAS GLEN BLANTON,                 §
                                                             CLERK, U.S. DlSTRlCT COURT
                                     §
                                                              By
              Petitioner,            §                           ------nf)~~·p~ut~y--------
                                     §
v.                                   §     No. 4:19-CV-138-A
                                     §
LORIE DAVIS, Director,               §
Texas Department of                  §
Criminal Justice,                    §
Correctional Institutions            §
Division,                            §
                                     §
              Respondent.            §


                            MEMORANDUM OPINION
                                   and
                                  ORDER

        This is a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 filed by petitioner, Thomas Glen Blanton, a

state prisoner confined in the Correctional institutions Division

of the Texas Department of Criminal Justice, against Lorie Davis,

director of that division, respondent. After having considered

the pleadings, state-court records, and relief sought by

petitioner, the court has concluded that the petition should be

denied.

                                 I . BACKGROUND

        In December 2016 petitioner was indicted in Palo Pinto

County, Texas, Case No. 161103, for driving while intoxicated

(DWI), third or more.        (SHR 1 22-23, doc. 17-2.) The indictment



        1
       "SHR" refers to the state-court record of petitioner's state habeas
proceedings in WR-34,383-02.
  Case 4:19-cv-00138-A Document 18 Filed 04/27/20   Page 2 of 12 PageID 143


also included two felony-enhancement allegations. On November 1,

2017, pursuant to a plea agreement, petitioner pleaded guilty to

the offense and true to the sentence-enhancement allegations and

was sentenced to 25 years' confinement.        (Id. at 24.)   Petitioner

did not appeal his conviction or sentence but did file a state

habeas-corpus application, raising one or more of the claims

raised herein, which was denied by the Texas Court of Criminal

Appeals without written order on the findings of the trial court.

(Action Taken, doc. 17-2.) This federal habeas petition followed.

                                II.   ISSUES

     Petitioner raises four grounds for relief, wherein he claims

his constitutional rights were violated in various respects.

(Pet. 6-7, doc. 1.)

                        III.     RULE 5 STATEMENT

     Respondent believes petitioner has exhausted his state-court

remedies, save for his claims under ground three, and that the

petition is not barred by limitations or subject to the

successive-petition bar.       (Resp't's Answer 4, doc. 12.)

               IV. EXHAUSTION AND PROCEDURAL DEFAULT

     Respondent believes that petitioner's third ground, raised

for the first time in this federal petition, is unexhausted and

procedurally barred.    (Resp't's Answer 5-6, doc. 12.) Under ground

three, petitioner claims that his rights under the Fourth and

Fifth Amendments were violated because the arresting officer


                                      2
  Case 4:19-cv-00138-A Document 18 Filed 04/27/20   Page 3 of 12 PageID 144


failed to inform him of "the refusal of the breath test" or show

him "a warrant for blood," "laid [him] out like a cross off of

the floor with one officer on each lem [sic]" and "never did take

passion [sic] of the blood."      (Pet. 7, doc. 1.)

     Petitioners seeking habeas-corpus relief under          §   2254 are

required to exhaust all claims in state court before requesting

federal collateral relief. 28 U.S.C.       §   2254(b) (1); Fisher v.

Texas, 169 F.3d 295, 302     (5th Cir. 1999). The exhaustion

requirement is satisfied when the substance of the federal habeas

claim has been fairly presented to the highest court of the

state. O'Sullivan v. Boerckel, 526 U.S. 838, 842-48           (1999);

Fisher, 169 F.3d at 302; Carter v. Estelle, 611 F,2d 427, 443

(5th Cir. 1982). In Texas, the highest state court for criminal

matters is the Texas Court of Criminal Appeals. Richardson v.

Procunier, 762 F.2d 429,     431-32   (5th Cir. 1985). Thus, a Texas

prisoner may satisfy the exhaustion requirement by presenting

both the factual and legal substance of a claim to the Texas

Court of Criminal Appeals in either a petition for discretionary

review or, as in this case, a state habeas-corpus proceeding

under article 11.07 of the Texas Code of Criminal Procedure. See

TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015); Depuy v.

Butler, 837 F.2d 699, 702     (5th Cir. 1988).

     Respondent's belief is supported by the state-court record.

The claim could have been raised in petitioner's state habeas


                                      3
  Case 4:19-cv-00138-A Document 18 Filed 04/27/20        Page 4 of 12 PageID 145


application but was not. Thus, to the extent petitioner now

asserts a federal constitutional claim for the first time, the

claim is unexhausted for purposes         §   2254 (b) ( 1) (A) . Under the

Texas abuse-of-the-writ doctrine, however, petitioner cannot now

return to state court for purposes of exhausting the claim. See

TEX. CODE CRIM. PROC. ANN. art. 11.07,        §   4 (a)- (c). The

abuse-of-the-writ doctrine represents an adequate state

procedural bar to federal habeas review. See Smith v. Johnson,

216 F.3d 521, 523-24       (5th Cir. 2000); Nobles v.            Johnson, 127 F.3d

409,   423     (5th Cir. 1997). Consequently, absent a showing of cause

and prejudice or a miscarriage of justice, such showing not

having been demonstrated by petitioner, ground three is

unexhausted and procedurally barred from this court's review. The

following discussion therefore applies only to his remaining

grounds.

                           V. STANDARD OF REVIEW

       A   §   2254 habeas petition is governed by the heightened

standard of review provided for by the Anti-Terrorism and

Effective Death Penalty Act       (AEDPA). 28 U.S.C.         §    2254. Under the

Act, a writ of habeas corpus should be granted only if a state

court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as

determined by the United States Supreme Court or that is based on

an unreasonable determination of the facts in light of the record


                                      4
     Case 4:19-cv-00138-A Document 18 Filed 04/27/20    Page 5 of 12 PageID 146


before the state court. Harrington v. Richter, 562 U.S. 86, 100-

01    (2011); 28 U.S.C.    §   2254(d) (1)-(2). This standard is difficult

to meet and "stops short of imposing a complete bar on federal

court relitigation of claims already rejected in state

proceedings." Richter, 562 U.S. at 102.

        Additionally, the statute requires that federal courts give

great deference to a state court's factual findings. Hill v.

Johnson,     210 F.3d 481, 485 (5th Cir. 2000). Section 2254(e) (1)

provides that a determination of a factual issue made by a state

court shall be presumed to be correct. The presumption of

correctness applies to both express and implied factual findings.

Young v. Dretke, 356 F.3d 616, 629 (5th Cir. 2004); Valdez v.

Cockrell, 274 F.3d 941, 948 n.11            (5th Cir. 2001). It is the

petitioner's burden to rebut the presumption of correctness

through clear and convincing evidence.           §   2254(e) (1). Miller-El v.

Cockrell, 537 U.S. 322, 340 (2003); Williams v.               Taylor, 529 U.S.

362, 399 (2000).

        Furthermore, when the Texas Court of Criminal Appeals, the

state's highest criminal court, denies relief without written

order, typically it is an adjudication on the merits, which is

likewise entitled to this presumption. Richter, 562 U.S. at 100;

Ex parte Torres, 943 S.W.2d 469, 472            (Tex. Crim.   App~   1997). In

such a situation, a federal court "should 'look through' the

unexplained decision to the last related state-court decision


                                        5
  Case 4:19-cv-00138-A Document 18 Filed 04/27/20   Page 6 of 12 PageID 147


providing" particular reasons, both legal and factual, "presume

that the unexplained decision adopted the same reasoning," and

give appropriate deference to that decision. Wilson v. Sellers,

138 S. Ct. 1188, 1191-92 (2018). If there is no related state-

court decision providing the courts' reasoning, a federal court

may imply fact findings consistent with the courts' disposition

of the claims. Valdez v. Cockrell, 274 F.3d 914, 948 n.11            (5th

Cir. 2001). A federal court defers to and accepts a state court's

interpretation of its own law, unless that interpretation

violates the United States Constitution. Creel v. Johnson, 162

F. 3d 385, 391 (5th Cir. 1998).

                             VI. DISCUSSION

     Under his first ground, petitioner claims that his rights

under the Sixth Amendment were violated because trial counsel

rendered ineffective assistance of counsel. Specifically, he

asserts that he "never seen [sic] counsel till [sic] final plea

agreement"; that he "had four witness statements that would state

that he was not driving" the vehicle; that counsel never

investigated; and that "there was no film or proof that

[petitioner] was dri v ing" the vehicle.     (Pet. 6, doc. 1.) Under

his second ground, petitioner claims that his right to due

process under the Fifth and Fourteenth Amendments was violated

because one of the sentence-enhancement convictions was older

than 10 years, and had counsel challenged the enhancement, "there


                                     6
  Case 4:19-cv-00138-A Document 18 Filed 04/27/20   Page 7 of 12 PageID 148


would of not be [sic] an habitual punishment range." (Id.)

Finally, under his fourth ground, petitioner claims that his

rights under the Fourth, Fifth, and Fourteenth Amendments were

violated because he was not driving the vehicle but was merely

sitting "in a none [sic] moving truck talking to the driver."

(Id. at 7.)

      Notwithstanding petitioner's claims, by entering a knowing,

intelligent, and voluntary guilty plea, a defendant waives all

nonjurisdictional defects in the proceedings preceding the plea,

including constitutional ones, that do not attack the knowing and

voluntary character of the plea. Smith v. Estelle, 711 F.2d 677,

682   (5th Cir. 1983); Bradbury v. Wainwright, 658 F.2d 1083, 1087

(5th Cir. 1981). A guilty plea is knowing, intelligent, and

voluntary if done with sufficient awareness of the relevant

circumstances and likely consequences surrounding the plea. Brady

v. United States, 397 U.S. 742, 748       (1970). The official state-

court records "are entitled to a presumption of regularity and

are accorded great evidentiary weight" on federal habeas review.

Hobbs v. Blackburn, 752 F.2d 1079, 1081-82 (5th Cir. 1985)

(citations omitted). Likewise, "[s]olemn declarations in open

court carry a strong presumption of verity." Blackledge v.

Allison, 431 U.S. 63, 73-74     (1977) When reviewing a record, a

court must give a signed, unambiguous plea agreement great

evidentiary weight. United States v. Abreo, 30 F.3d 29, 32 (5th


                                     7
  Case 4:19-cv-00138-A Document 18 Filed 04/27/20   Page 8 of 12 PageID 149


Cir. 1994). Although a defendant's attestation of voluntariness

at the time of the plea is not an absolute bar to later contrary

contentions, it places a heavy burden upon him. United States v.

Diaz,    733 F.2d 371, 373-74 (5th Cir. 1979). If a challenged

guilty plea is knowing, intelligent, and voluntary, it will be

upheld on federal habeas review.         James v. Cain, 56 F.3d 662, 666

(5th Cir. 1995). Because petitioner's guilty plea and pleas of

true may have waived one or more of his claims under these

grounds, it is necessary to address the knowing, intelligent, and

voluntary nature of his pleas first.

        The state habeas judge, who also presided over the plea

proceedings, held a hearing by affidavit. In his affidavit,

counsel replied to one or more of petitioner's allegations as

follows:

             I was appointed to represent [petitioner] in Cause
        No. 16103 in the 29th Judicial District Court of Palo
        Pinto County, Texas, in September,2017. He had been
        indicted for OWl 3rd or more and in addition to the
        jurisdictional paragraphs, there were two prior felony
        paragraphs in sequential and proper order for the
        punishment to be enhanced for a period of not less than
        25 years and no more than 99 years or life in prison.

              [Petitioner] complains that the second enhancement
        paragraph contained an incorrect date of conviction .
        Prior to [petitioner] entering his plea, I reviewed the
        state's file regarding prior judgments and found that
        [petitioner]'s community supervision was revoked in
        August, 2007, according [to] the .    . pen packet from
        TDCJ, from Ellis County, Texas, which was a proper date
        for the enhancement paragraph. I informed [petitioner]
        that I had reviewed the state's file for all prior
        judgments and pen packets and they were in order and
        correctly alleged in the indictment.

                                     8
  Case 4:19-cv-00138-A Document 18 Filed 04/27/20   Page 9 of 12 PageID 150


          Further, in reviewing the offense report from the
     arresting agencies, [petitioner] admitted to the
     officer that he was driving the vehicle prior to being
     arrested. Further, [petitioner] forwarded a "kite" from
     the jail to District Judge Mike Moore informing Judge
     Moore he was driving the vehicle and he knows he messed
     up. That was prior to me being appointed to represent
     [petitioner].

          Further, on the day of the plea negotiations, I
     asked [petitioner] if he was driving the vehicle and he
     informed me he was driving.

          I visited with [petitioner] approximately 3 or 4
     times prior to him entering his plea of guilty to the
     offense and true to the jurisdictional and enhancement
     paragraphs. I went through the judgment and plea
     memorandum and explained to him all relevant paragraphs
     of both. [Petitioner] informed me he understood both
     documents and was in fact guilty of the offense
     alleged. When admonished by Judge Moore in open court
     on the day of the plea, [Petitioner] informed Judge
     Moore that he was entering his plea knowingly and
     intelligently and freely and voluntarily and he was
     pleading guilty and true because he was guilty and the
     jurisdictional and enhancement paragraphs were true and
     for no other reason.

          I asked him if he had any questions regarding any
     of the information or documents regarding his case or
     plea and [petitioner] informed me that he had none.
     Judge Moore asked him the exact questions that I asked
     him and explained to him and at no time did
     [petitioner] indicate he didn't understand or was not
     in agreement with the plea. If he had informed me or
     the Court that he did not understand something or was
     not in agreement with the plea bargain, I would have
     stopped the plea and attempted to resolve those issues.

(SHR 29-30, doc. 17-4.)

     Based on counsel's affidavit, the state-court records, and

his own recollection of the plea proceedings, including

petitioner's testimony and demeanor in court, the state habeas

judge entered the following findings of fact and legal

                                     9
 Case 4:19-cv-00138-A Document 18 Filed 04/27/20   Page 10 of 12 PageID 151


conclusions:

                           FINDINGS OF FACT

     1.   On November 1, 2017, [petitioner] pled guilty and
          judicially confessed, pursuant to a plea
          agreement, to the 3rd degree felony (enhanced to
          Habitual punishment range) offense of Driving
          While Intoxicated 3rd or More.

     2.   [Petitioner] advised this Court personally that
          his pleas were freely, voluntarily and knowingly
          made. [Petitioner]'s pleas were not induced by
          coercion or threats.

     3.   This Court would not have accepted [petitioner]'s
          pleas of guilty and true if he had not indicated
          that they were freely, voluntarily, or knowingly
          made.

     4.   Hon. Ford has practiced in this Court and in other
          courts in the State of Texas for many years, and
          the Court finds him a credible person.

     5.   The Court finds Hon. Ford's affidavit credible and
          supported by the record.

     6.   [Petitioner] was admonished both in writing and
          orally by this Court that he was giving up his
          right to trial by jury and to appeal his
          conviction following his guilty pleas.

                          CONCLUSIONS OF LAW

     1.   [Petitioner] was properly admonished by this Court
          is connection with his pleas.

     2.   [Petitioner] has failed to prove that his pleas·
          were not freely, voluntarily or knowingly made.

     3.   [Petitioner] has failed to prove that his pleas
          were involuntary due to ineffective assistance of
          counsel.

     4.   [Petitioner] waived his right to trial by jury and
          to an appeal in connection with his guilty pleas.

(Id. at 31-32.)

                                    10
  Case 4:19-cv-00138-A Document 18 Filed 04/27/20   Page 11 of 12 PageID 152


       In turn, having adopted the trial court's findings, the

Texas Court of Criminal Appeals denied habeas relief. Petitioner

presents no evidence, much less clear and convincing evidence, to

rebut the state courts' express and implied findings.

       Thus, applying the appropriate deference to those findings,

including the state courts' credibility determinations and

implied finding that petitioner's sentence was properly enhanced

under state law, petitioner's conclusory claims, after the fact,

are insufficient to rebut the presumption that he received

effective assistance of counsel and the presumption of regularity

of the state-court records. See Webster v. Estelle, 505 F.2d 926,

929-30   (5th Cir. 1974)   (holding state court records "are entitled

to a presumption of regularity"); Babb v. Johnson, 61 F. Supp. 2d

604,   607   (S.D. Tex. 1999)   (same). Petitioner had notice of the

charges against him, understood the constitutional protections

waived and the consequences of his pleas, and had access to the

advice of competent counsel. Therefore, petitioner's

constitutional claims under grounds one, two, and four involving

nonjurisdictional defects in the proceedings preceding the plea

are waived.

       For the reasons discussed herein,

       The court ORDERS that the petition of petitioner for a writ

of habeas corpus pursuant to 28 U.S.C.       §   2254 be, and is hereby,

denied and that a certificate of appealability be, and is hereby


                                     11
 Case 4:19-cv-00138-A Document 18 Filed 04/27/20   Page 12 of 12 PageID 153


denied.

     SIGNED April      1-.-7 '   2020.




                                     12
